 



Exhibit 10.3
AMENDMENT TO
CHANGE IN CONTROL AGREEMENT
THIS AMENDMENT, made the 19th day of August, 2005, by CT COMMUNICATIONS, INC.
(the “Company”), a North Carolina corporation with its principal office at
Concord, North Carolina, and Matthew Dowd (“Employee”), an employee of the
Company.
WHEREAS, the Company and the Employee have previously entered into a Change in
Control Agreement dated March 10, 2003 (the “Agreement”); and
WHEREAS, the parties desire to amend the Agreement to provide that any
Compensation payable to the Employee under the terms of the Agreement shall be
paid in the form of a single lump sum.
NOW, THEREFORE, in consideration of the terms contained herein, the Employee’s
employment with the Company, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Employee agree that the Agreement shall be and hereby is amended by deleting
Section IA and substituting therefor the following:
“A. If a Change in Control (as defined in Section IA(iii) hereof) occurs and if,
within two years following the Change in Control, the employment of the Employee
is terminated (A) by the Company other than for Cause (as defined in
Section IA(i) hereof), or (B) by the Employee for Good Reason (as defined in
Section IA(ii) hereof), an amount equal to the Employee’s Compensation (as
defined in Section IA(iv) hereof), less applicable withholdings, shall be paid
by the Company to the Employee in a single lump sum within 30 days of
termination of the Employee’s employment under circumstances entitling the
Employee to Compensation hereunder.”
Except as amended herein, all other provisions of the Agreement shall remain in
full force and effect.
IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto
effective as of the day and year first above stated.

                  CT COMMUNICATIONS, INC.    
 
           
 
  By:   /s/ RICHARD L. GARNER, JR.    
 
           
 
           Richard L. Garner, Jr.    
 
                EMPLOYEE    
 
                /s/ MATTHEW DOWD
  (Seal)               Matthew Dowd
   

39